Exhibit Sinovac Announces that Government Investigation Rules Out Healive's Role in Child's Death - Autopsy Results Show the Death was Caused by Myocarditis - BEIJING, Dec. 31 /PRNewswire-Asia/ Sinovac Biotech Ltd. (NYSE Alternext US: SVA), a leading provider of vaccines in China, today provided an update regarding the suspension of the Company's inactivated hepatitis A vaccine Healive®, following a report of the death of a minor in the Fengtai District in the City of Beijing on November 27, 2008. The Company learnt from authorities that according to the autopsy results, the death was caused by myocarditis, an inflammation of the muscular part of the heart generally due to a viral or bacterial infection. It may cause chest pain, rapid signs of heart failure, or sudden death. The administration of Healive was not a factor. Mr.
